FILED: NEW YORK COUNTY CLERK 07/26/2010                                                            INDEX NO. 651089/2010
NYSCEF DOC. NO. 1Case       1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page  1 of 28
                                                                            RECEIVED   NYSCEF: 07/26/2010




            SUPREME COURT OF THE CITY OF NEW YORK
            COUNTY OF NEW YORK

            ARIE GENGER and ORL Y GENGER, in her                INDEX NO.
            individual capacity and on behalf of the ORL Y
            GENGER 1993 TRUST
                                                                SUMMONS
                           Plaintiffs,
                                                                Designated county of trial:
                   v.                                           New York

            SAGI GENGER, and TPR INVESTMENT                     The basis ofthe venue designated is:
            ASSOCIATES, INC.Defendants.                         The defendants' county of residence


            TO THE ABOVE NAMED DEFENDANTS:


                   YOU ARE HEREBY SUMMONED to answer the verified complaint in this action and

            to serve a copy of your answer on the plaintiffs attorney within twenty (20) days after the

            service of this summons, exclusive of the day of service (or within thirty (30) days after service

            is complete if this summons is not personally delivered to you within the State ofNew York);

            and in case of your failure to appear or answer, judgment will be taken against you by default for

            the relief demanded in the complaint.

            DATED: New York, New York                           MITCHELL SILBERBERG & KNUPP LLP
                   July 20, 2010


                                                                By~         J<U1t£:~
                                                                 aur:cwa;htlf
                                                                    12 East 49th Street, 30th Floor
                                                                    New York, New York 10017-1028
                                                                    Telephone: (212) 509-3900
                                                                    Facsimile: (212) 509-7239

                                                                    Attorneys for Plaintiffs




2786854.1
                   Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 2 of 28




            TO:   Sagi Genger
                  1211 Park Avenue
                  New York, NY 10128

                  TPR Investment Associates, Inc.
                  1211 Park Avenue
                  New York, NY 10128




                                                    2


2786854.1
                         Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 3 of 28




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK

            ARIE GENGER and ORL Y GENGER, in her                  INDEX NO.
            individual capacity and on behalf of the ORL Y
            GENGER 1993 TRUST,
                                                                  VERIFIED COMPLAINT
                             Plaintiffs,

                    V.

            SAGI GENGER and TPR INVESTMENT
            ASSOCIATES, INC.,


                             Defendants.


                    Plaintiffs Arie Genger and Orly Genger, in her individual capacity and on behalf of the

            Orly Genger 1993 Trust, by their attorneys, Mitchell Silberberg & Knupp LLP, for their Verified

            Complaint against the defendants in this action allege as follows:



                                                      THE PARTIES

                    1.      Plaintiff Arie Genger is a resident of the State of Florida, and the father of Orly

            Genger ("Orly") who is an adult beneficiary ofthe Orly Genger 1993 Trust (the "Orly Trust").

                    2.      Plaintiff Orly Genger is the adult daughter of Arie Genger and Dalia Genger

            ("Dalia"), the beneficiary ofthe Orly Trust, and a resident of the State ofNew York. She brings

            this action on behalf of the Orly Trust as the beneficiary of the Orly Trust to protect her interests

            thereunder.

                   3.       Defendant Sagi Genger ("Sagi") is the son of plaintiff Arie Genger, and maintains

            an office at 1211 Park Avenue, New York, NY 10128.




c818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 4 of 28




                   4.       On information and belief, Sagi is the Chief Executive Officer of defendant TPR

           Investment Associates, Inc. ("TPR") and a member ofTPR's Board of Directors.

                   5.       Defendant TPR Investment Associates, Inc. ("TPR") is a Delaware Corporation

           with a principal office located at 1211 Park Avenue, New York, NY 10128.



                                           NATURE OF THE CASE

                   6.      In this case, the Plaintiffs Arie Genger and Orly Genger are seeking a judicial

           declaration and permanent injunction declaring once and for all that the Defendants Sagi Genger

           and TPR have no right to sell, transfer, hypothecate or otherwise dispose of or control the

           ownership or management of the following shares in Trans-Resources, Inc. ("TRI"), a company

           founded by the Plaintiff Arie Genger more than 25 years ago, and that the defendants be

           permanently enjoined from doing so:

                  (i) 794.40 shares of common stock in Trans-Resources, Inc. ("TRI"), which represents

                  approximately 14% ofthe issued and outstanding shares ofTRI (the "Arie Genger

                  Shares"), and

                  (ii) 1,102.80 shares of common stock in TRI, which represents approximately 19.425% of

                  the issued and outstanding shares ofTRI (the "Orly Trust Shares").

                  7.       It is incontrovertible that these shares were acquired by Plaintiffs Arie Genger and

           the Orly Trust from TPR pursuant to the express terms of a letter agreement dated October 29,

           2004 (the "2004 TPR Letter Agreement", attached hereto as Exhibit A), which specifically

           provides as follows:

                  "This letter will set forth our agreement pursuant to which you will purchase the 3,000
                  shares of common stock ("the Shares") of Trans-Resources, Inc. ("TRI") owned by TPR

                                                            2


818181.1
                          Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 5 of 28




                    Investment Associates, Inc. ("TPR"). TPR hereby sells, transfers and conveys the Shares
                    to you as follows:

                    (i)       794.40 shares to Arie Genger;

                    (ii)      1,102.80 Shares to the Sagi Genger 1993 Trust, and

                    (iii)     1,102.80 Shares to the Orly Genger 1993 Trust.

                                                   * * *
                    "The Shares represent 52.85% ofthe issued and outstanding shares ofTRI. The Shares
                    are being transferred hereunder free and clear of any liens, claims or encumbrances and
                    such transfer does not violate the Certificate of Incorporation of TPR or any agreement to
                    which TPR is subject.

                   "The trustees of the Sagi Genger 1993 Trust and of the Orly Genger 1993 Trust
                   ("Trusts") have agreed to execute on behalf of the Trusts (i) an Irrevocable Proxy to
                   appoint Arie Genger to vote the Shares owned by the Trusts and (ii) a voting trust letter
                   agreement, copies ofwhich are annexed hereto."

                   "In case, at any time hereinafter, any further action is necessary or desirable to carry out
                   the purposes of this Letter Agreement, each of the parties hereto shall take or cause to be
                   taken all necessary action, including, without limitation, the execution and delivery of
                   such further instruments and documents which may be reasonably requested by any party
                   for such purpose or otherwise to complete or perfect the transactions contemplated
                   hereby."


                   8.        This 2004 TPR Letter Agreement was executed by the Defendant Sagi Genger, as

            President of the Defendant TPR, as the transferor, and Plaintiff Arie Genger and the Trustees of

            the Orly and Genger Trusts, as the transferees.

                   9.        This 2004 TPR Letter Agreement implemented the express terms of a 2004 Court-

            Ordered Stipulation of Settlement ("Stipulation of Settlement", attached hereto as Exhibit B)

            entered in a divorce proceeding venued in the Supreme Court, New York County, entitled Dalia

            Genger v. Arie Genger, Index No. 30426-2002 ("Genger Divorce Action").




                                                              3


:818181.1
                          Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 6 of 28




                     10.      The Stipulation of Settlement specifically set forth the terms and conditions for

            the simultaneous distribution of shares of TPR and TRI, both of which are· privately held

             companies founded by the Plaintiff Arie Genger more than 25 years ago, as follows:

                              1.     Arie Genger relinquished his 51% ownership interest in the TPR marital
                                     asset, which owned a 52.85% majority interest in TRI,

                              u.     Arie Genger received direct ownership of 794.40 shares of TRI common
                                     stock, representing approximately 14% of the issued and outstanding
                                     common shares of TRI, and

                              iii.   the Sagi Trust and Orly Trust, trusts for the benefit of Arie Genger's two
                                     adult children, received 1,102.80 shares of TRI representing
                                     approximately 19.425% of TRI stock subject to Irrevocable Proxies and a
                                     Voting Trust Agreement to ensure that Arie Genger would control a
                                     majority shareholder voting interest in TRI for the duration of his life in
                                     accordance with the express language and articulated intention ofthe
                                     parties under the Stipulation of Settlement.

            (Stipulation of Settlement, Art. II, ~~ 2(d) and 9(b ), pp. 6, 12-14) (emphasis added).

                    11.       On July 23, 2010, the Chancery Court ofthe State ofDelaware (the "Delaware

            Chancery Court"), in a case initiated by Glenclova Investment Co. ("Glenclova") and TR

            Investors, LLC ("TR Investors") (collectively, the "Trump Group"), who had become minority

            shareholders in TRI in 2001 (the "Delaware Action"), published a 48-page opinion as to whether

            the 2004 transfers violated the terms of a 2001 TRI Stockholders Agreement between TPR and

            the Trump Group ("Opinion", attached hereto as Exhibit C).

                    12.      The Opinion holds, inter alia, that TPR's sale ofthe Sagi Trust shares is void and

            that TPR, pursuant to a 2008 Stock Purchase Agreement between the Trump Group and TPR,

            executed by Sagi, was authorized to convey the Sagi Trust shares to the Trump Group for almost

            $27 million as part of an overall settlement of the dispute relating to the validity of the transfer of

            the Sagi Trust shares.

                                                              4



:818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 7 of 28




                   13.      At the same time, the Delaware Chancery Court recognized that Arie Genger, as a

           permitted transferee under a 2001 TRI Stockholders Agreement, dated March 30, 2001 (the

           "2001 TRI Stockholders Agreement", attached hereto as Exhibit D), would be entitled to vote his

           TRI shares from TPR in 2004, provided that he give written notice of the transfer to the Trump

           Group, and agree to be bound under the terms of the 2001 TRI Stockholders Agreement.

                   14.      The Delaware Chancery Court refused to require Arie Genger to forfeit the

           ownership of the Arie Genger shares, because such a remedy would be "disproportionate" to the

           notice violation.

                   15.     Accordingly, with respect to the Arie Genger Shares, the Court only held that TRI

           is entitled to deny Arie Genger the right to vote his shares until Arie Genger gives formal notice

           to the Trump Group and signs the 2001 TRI Stockholders Agreement, which he fully intends to

           do in any event.

                   16.     With respect to the Orly Trust Shares, the Court also refused to rule that the Orly

           Trust shares be forfeited. Instead, the Court acknowledged that the Orly Trust was not a party to

           the Delaware Court Action, and refused to make any ruling as to those shares.

                  17.      Specifically, with respect to both the Arie Genger Shares and the Orly Trust

           Shares, the Court held that "the Trump Group ... is not entitled to the shares transferred to Arie

           Genger personally or the Orly Trust." (Opinion, p. 40).

                  18.      The Court specifically opined as follows:

           "Although the 2004 transfers violated the terms of the Stockholders Agreement, ... the
           Trump Group cannot purchase the shares transferred to Arie Genger or the Orly
           Trust . . . . As to the transfer from TPR to Arie Genger himself, the major problem was
           lack of notice. Under the Stockholders Agreement, Genger could receive shares from TPR
           so long as he: (1) gave proper notice to the Trump Group entities; and (2) signed on to the
           Stockholders Agreement. He did neither, and as a result, cannot exercise any rights under

                                                            5


818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 8 of 28




           the Stockholders Agreement. Although the Trump Group believes that the Genger
           violation would require him to transfer all of his Trans-Resources shares to the Trump
           Group, that remedy is disproportionate ... nevertheless, Trans-Resources appears entitled,
           in any event, to deny Genger the right to vote his shares until he gives formal notice and
           signs on to the Stockholders Agreement." (Opinion, p. 42).


                   19.     While this Opinion should be sufficient to deter Sagi and TPR from interfering

           with the Arie Genger Shares and the Orly Trust Shares, Sagi has been waging an ongoing battle

           for years to cause the financial ruin of his father Arie Genger, from whom he is estranged, and

           his sister Orly Genger.

                   20.     In 2008, Dalia transferred the interest she had received in TPR to Sagi. Sagi,

           through various machinations, has acquired for himself virtually all ofTPR's outstanding stock

           (including stock improperly confiscated from the Orly Trust interests in TPR which is currently

           the subject of a separate litigation pending in the Supreme Court of the State of New York in an

           action entitled Orly Genger, in her individual capacity and on behalf of the Orly Genger 1993

           Trust v. Dalia Genger, Sagi Genger, D&K Group LLC, and TPR Investment Associates, Index

           No. 109749/2009 ("the Orly action")). The Court, in that action, which involved TRI shares

           owned by the Orly Trust, granted Orly Genger a preliminary injunction to prevent Sagi from

           looting her trust and selling her shares.

                  21.      Accordingly this action for a declaratory judgment and a permanent injunction

           seeks a final judicial determination that the defendants are permanently enjoined from interfering

           with the ownership or control of the Arie Genger Shares or the Orly Trust Shares.




                                                            6


818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 9 of 28




                                       FACTS RELEVANT TO ALL CLAIMS


           Background


                   22.     The Plaintiff Arie Genger is the founder and former Chairman ofTRI, a private

           corporation which, through its subsidiaries, is a leading distributor and manufacturer of

           agricultural fertilizer worldwide.


                  23.      In 2001, a 52.85% majority ofTRI Stock (which was later transferred to Arie

           Genger, the Sagi Trust and the Orly Trusts pursuant to the Stipulation of Settlement) was owned

           by the defendant TPR, a Genger family holding company. TPR was, in turn, controlled by

           Plaintiff Arie Genger who owned 51% of TPR. Thus, at that time Arie Genger maintained

           majority control of TRI through his majority ownership and control of TPR. The minority

           interest in TPR prior to the Stipulation of Settlement was owned by Plaintiffs wife Dalia, the

           Sagi Trust and the Orly Trust.


                  24.      In 2001, Glenclova and TR Investors, both of which are entities associated with

           the Trump Group, became minority shareholders ofTRI, acquiring approximately 47.15% of

           TRI common stock.


                  25.      Upon the Trump Group becoming a minority shareholder ofTRI, the Trump

           Group and TPR entered into the 2001 TRI Stockholders Agreement, which among other things,

           was intended to ensure that Arie Genger (through his controlling interest in TPR) would continue

           to control the management of TRI.


                                                           7


818181.1
                       Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 10 of 28




                   26.     The 2001 TRI Stockholders Agreement also contains provisions relating to TPR-

           Arie Genger's majority control of the management ofTRI not being transferred to someone other

           than Arie Genger prior to his death, except under certain enumerated conditions, without the

           consent of the Trump Group as a significant minority shareholder during Arie Genger's life.


                   27.     In 2002, Dalia and Arie Genger became embroiled in a bitter divorce action. In

           October of 2004, after years of litigation, Dalia and Arie Genger agreed to a Court-Ordered

           Stipulation of Settlement, which among other things equitably distributed between Arie and

           Dalia various marital assets, including their interests in TPR which then held 52.85% ofTRI.

           Prior to the Stipulation of Settlement, Arie Genger owned 51% of the TPR stock. Dalia, Sagi

           and Orly, at that time, owned the remaining minority interests in TPR.


                  28.      The Stipulation of Settlement specifically provides that Arie Genger would, upon

           execution of the Stipulation of Settlement, relinquish his 51% interest in the TPR marital asset,

           which owned a 52.85 majority stock interest in TRI, on the following basis:


                  A.      Dalia would receive Arie's 51% majority interest in TPR which owned a 52.85%
                          interest in TRI, and

                  B.      TPR would simultaneously divest itself of this 52.85% majority interest in TRI by
                          transferring this 52.85% TRI Stock out ofTPR on the following terms and
                          conditions:

                                  1.     Arie Genger would receive 794.40 shares of TRI common stock
                                         representing 13.99468% of the common stock ofTRI

                                  11.    the Sagi Trust and Orly Trust, would each receive 1,102.80 shares
                                         (or 19.42766% each) ofTRI stock upon the express further
                                         condition that the Sagi Trust and the Orly Trust each
                                         simultaneously would execute and deliver to the Plaintiff an
                                         irrevocable voting proxy for all of the TRI stock owned by the
                                         trusts, in order to ensure that the Plaintiff Arie Genger would

                                                            8


818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 11 of 28




                                              maintain voting power and control of the Genger Family TRI
                                              shares for the duration of his life.

                                      111.    Accordingly, upon these simultaneous transactions, it was
                                              specifically intended that Arie Genger, for the duration of his life,
                                              would maintain 52.85% voting and management control over TRI,
                                              the company he founded two decades earlier.

                      29.     Dalia Genger and her lawyers were provided with a copy of the TRI Stockholder

              Agreement and the Stipulation of Settlement.


                      30.     Mr. Genger informed Jules Trump, a Trump Group appointed Director of TRI,

              about the TPR/TRI share transaction under the Stipulation of Settlement in late 2004. Jules

              Trump was not only aware of the Genger Divorce Proceeding, but even testified at a Genger

              Divorce Proceeding hearing.


                      31.    TRI was also completely aware of the terms of the TPRITRI transaction, because

              TRI's counsel was intimately familiar with, and assisted in, drafting the terms of the Stipulation

              of Settlement and Transaction Documents identified and described in paragraph 33 below.


                      32.    Pursuant to the terms of the Stipulation of Settlement and the 2004 Transaction

              Documents it was the intent of Dalia, Arie, Sagi and Orly that Arie Genger would continue to

              maintain a majority voting interest in TRI for the duration of his life.


                     33.     To implement the key TPR-TRI share transfer provisions in the Stipulation of

              Settlement, Arie Genger, the Sagi Trust, the Orly Trust and TPR, simultaneously with the

              execution of the Stipulation of Settlement, entered into the following Transaction Documents: (i)

              TPR Letter Agreement, dated October 29, 2004, ("2004 TPR Letter Agreement" attached hereto

              as Exhibit A) (ii) the Voting Trust Letter Agreement, dated October 29, 2004 (the "2004 Voting

                                                                9


:818 I 81.1
                    Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 12 of 28




           Trust Letter Agreement", attached hereto as Exhibit E); (iii) The Irrevocable Proxies received

           from the Orly Trust and the Sagi Trust, dated October 29, 2004 ("Irrevocable Proxies" attached

           hereto as Exhibit F), and (iv) Back-up Voting Trust Agreement ("Back up Voting Trust

           Agreement", attached here to Exhibit G), attached to the 2004 Voting Trust Letter Agreement.

           Each ~fthese agreements confirmed the stated intention of the parties to the Stipulation of

           Settlement and Transaction Documents that Arie Genger, for the duration of his life, would

           continue to have voting control over 52.85% ofthe outstanding shares ofTRI that were

           previously owned by TPR and controlled in tum by Arie Genger through his 51% ownership of

           TPR.


           The 2004 TPR Letter Agreement


                  34.     The 2004 TPR Letter Agreement specifically provides that 794.40 shares of TRI

           are distributed to Arie Genger, and 1,102.80 shares are distributed in trust to each ofthe Sagi

           Trust and the Orly Trust, subject to an Irrevocable Proxy and Voting Trust Letter Agreement,

           both of which were attached to the 2004 TPR Letter Agreement. Specifically, the 2004 TPR

           Letter Agreement provides in pertinent part as follows:


                          "The Shares represent 52.85% ofthe issued and outstanding shares ofTRI. The
                  Shares are being transferred hereunder free and clear of any liens, claims or
                  encumbrances and such transfer does not violate the Certificate of Incorporation of TPR
                  or any agreement to which TPR is subject.

                         The trustees of the Sagi Genger 1993 Trust and ofthe Orly Genger 1993 Trust
                  ("Trusts") have agreed to execute on behalf of the Trusts (i) an Irrevocable Proxy to
                  appoint Arie Genger to vote the Shares owned by the Trusts and (ii) a voting trust letter
                  agreement, copies of which are annexed hereto.

                         In case, at any time hereinafter, any further action is necessary or desirable to
                  carry out the purposes of this Letter Agreement, each of the parties hereto shall take or
                                                           10


818181.1
                    Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 13 of 28




                   cause to be taken all necessary action, including, without limitation, the execution and
                   delivery of such further instruments and documents as may be reasonably requested by
                   any party for such purpose or otherwise to complete or perfect the transactions
                   contemplated hereby.

                   This Letter Agreement shall be governed by the laws ofthe State ofNew York without
                   regard to conflicts of law principles.

                   (Exhibit A, Emphasis Added)

           The 2004 Irrevocable Proxies Executed By The Sagi And Orly Trusts

                   35.    In accordance with the 2004 TPR Letter Agreement, the Sagi and Orly Trusts

           simultaneously executed two identical Irrevocable Proxies, each of which states, in relevant part,

           that:


                         "[The Sagi Trust and Orly Trust, each respectively], ("the Trust")
                         being the current record and beneficial owner of 1,102.80 shares of
                         common stock of [TRI] does hereby constitute and appoint Arie
                         Genger, Chairman ofthe Board, Chief Executive Officer, and
                         owner of approximately fourteen percent (14%) of the shares of
                         common stock of TRI to vote as its proxy, all shares of common
                         stock ofTRI which are now or hereafter owned by the Trust, at any
                         and all meetings of the stockholders of TRI, regular or special, or
                         by consent in lieu of meeting or any adjournments thereof in the
                         same manner and to the same extent that the Trust might were the
                         Trust present at said meeting (or executing such consent), upon
                         any issue or proposal which may be brought before such meeting
                         or by such consent. ·

                         "This Irrevocable Proxy shall be deemed coupled with an interest
                         and be irrevocable from the date hereof, and shall continue for the
                         duration of Arie Genger's life."

                         Exhibit F (Emphasis added).




                                                          11


818181.1
                    Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 14 of 28




           The 2004 Voting Trust Letter Agreements


                  36.     Also, simultaneously with the execution of the Stipulation of Settlement, and the

           2004 TPR Letter Agreement, Arie Genger and the Sagi and Orly Trusts entered into identical

           2004 Voting Trust Letter Agreements, which provide as follows:


                          "In connection with the transfer to the [Sagi] trust of 1,102.80
                          shares of common stock (the "Shares") of Trans-Resources, Inc.
                          (TRI) pursuant to the terms and conditions of the Stipulation
                          of Settlement of even date herewith, the [Sagi] trust is granting to
                          Arie Genger an irrevocable proxy ("the Proxy") for the shares, a
                          copy of which is annexed hereto. (Exhibit E (Emphasis added)).

                  37.     The 2004 Voting Trust Letter Agreement also provides that ifthe Irrevocable

           Proxies were ever declared invalid, the Orly and Sagi Trusts would enter into a Voting Trust

           Agreement ("Backup Voting Trust Agreement") in the form attached to the 2004 TRI Voting

           Trust Letter Agreement, providing:


                         "In the event that for any reason the Proxy is declared invalid
                         and is no longer in effect,the Trust agrees, as promptly as
                         practicable, to enter into a Voting Trust Agreement (the
                         "Voting Agreement") with Arie Genger as the voting trustee,
                         which shall be substantially in the form annexed hereto.
                         During the time the Proxy is not in effect and prior to the time
                         the Voting Agreement is entered into, the Sagi trust agrees to
                         vote the shares as directed in writing by Arie Genger."

           Back-Up Voting Trust Agreement

                  38.    The Backup Voting Trust Agreement provides:


                         "The Trust Securities [the Sagi and Orly TRI Shares subject to
                         the Voting Trust] shall be held by the Trustee [Arie Genger]
                         for the purposes of and in accordance with this Agreement and
                         none of the Trust Securities shall be sold or otherwise disposed
                         of by the Trustee except as. herein expressly provided or in

                                                          12


818181.1
                     Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 15 of 28




                             accordance with a final order of any Court or administrative
                             agency with jurisdiction thereover."

                                                    * * *
                             "This Agreement shall continue in effect for the duration of
                             Arie Genger's Life"

           Exhibit G.

                   39.       In order to ensure that he maintained absolute control of the TRI shares for the

           duration of his life, Mr. Genger never delivered physical copies of these TRI shares to the Orly

           or Sagi Trusts.


           The Intent o(the Parties


                  40.        All of the written 2004 Transaction Documents and the Stipulation of Settlement

           reflect clearly and accurately the stated intention of all the parties to these collective documents:

           that in order to settle the acrimonious contested Genger Divorce Action, Arie Genger would

           release to Dalia his interest in the family holding company, but only upon TPR simultaneously

           divesting itself of its 52.85% interest in the common stock ofTRI and distributing to Arie

           Genger 14% and the Sagi and Orly Trusts 19.425% each, or 38.85%, ofTRI Stock previously

           held by TPR, on the express further condition that Arie Genger maintain voting rights for

           these TRI shares for the duration of his life. Thus, in accordance with the simultaneous

           execution of all these integrated documents, Arie Genger was to retain his 52.85% voting control

           over TRI and concomitantly continue to control the management and Board of TRI.


                  41.     During the course of his bitter divorce litigation, Mr. Genger confided in his

           friend and neighbor Jules Trump, one of the principals of the Trump Group and a Trump Group


                                                             13


818181.1
                     Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 16 of 28




            appointed Director ofTRI, and informed Jules Trump about the details ofthe ongoing and

           bitter divorce proceedings.


                   42.     The corporate records of TRI reflect that the Trump Group must have known or

           had constructive knowledge of the transfer ofTPR's majority interest to Arie Genger, the Sagi

           Trust and the Orly Trust pursuant to written notices executed by the TRI Board of Directors,

           including the Trump Group Directors, no later than the summer of2005.


                   43.     In the Summer of2005, an important banking transaction required the unanimous

           written consent of the TRI Board. A corporate document entitled "JOINT UNANIMOUS

           WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF TRANS-RESOURCES, INC."

           was distributed to the Board, including Jules Trump and the other TRI Board representatives.

           This Document states that "the undersigned [included] all of the members of the Board of

           Directors of [TRI], and all of the holders of the outstanding capital shares of capital stock of TRI

           entitled to vote."


                   44.     The signature block on this Executed Written Consent specifically identified the

           shareholders as Arie Genger, the Orly Genger 1993 Trust, and the Sagi Genger 1993 Trust .Qy

           Arie Genger as proxy for the two trusts. This important Unanimous Consent was also signed by

           Jules Trump.


                  45.     The Trump Group expressed no objection nor made any request or inquiry

           relating to these transfers resulting from the Stipulation of Settlement in the Genger Divorce until

           more than four years later in mid-August, 2008, when they were attempting to gain control of

           TRI through certain funding agreements which will be discussed below.
                                                            14


818181.1
                    Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 17 of 28




           The Trump Faction Defendants Tactics To Wrest Majority Control Of TRI From Arie Genger
           When TRI Becomes Profitable


                   46.    There was no hint of any strain between Mr. Genger and the Trump Group until

           May of2008, when, for the first time since the Trumps had invested in TRI in March 2001, TRI

           began to earn a healthy profit.


                  47.     Earlier in the Spring of2008, TRihad faced a threat of foreclosure by Bank

           Hapoalim, a long-time lender ofTRI, on TRI's major operating unit.


                  48.     Discussions ensued between Mr. Genger and the Trump Group, exploring the

           possibility of the Trump Group providing sufficient capital to retire the Bank Hapoalim debt in

           exchange for increasing the equity position of the Trump Group so that the Trump Group would

           hold a majority position in TRI ("Funding Plan").


                  49.     Mr. Genger resisted the Trump Group Funding Plan based on the advice of TRI' s

           Delaware corporate counsel.


                  50.     While the Funding Plan was being worked on, the financial condition ofTRI

           began to improve substantially. By late June, 2004 TRI was generating positive cash flow of

           $15-20 million per month. This represented a dramatic improvement in TRI' s earnings within a

           matter of months in 2008. As a result, there was no longer a need for the Trump Funding Plan,

           which was eventually rejected by Mr. Genger based on advice of counsel.




                                                          15


818181.1
                     Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 18 of 28




                   51.     Thwarted in its effort to take over the newly very profitable TRI through the

            Funding Plan, the Trump Group, in August 2008 launched a concerted campaign to wrest from

           Arie Genger his majority voting control ofTRI, and to devalue Mr. Genger's shares.


                   52.     Jules Trump, a principal of the Trump Group, specifically, and in writing,

           threatened that unless the Funding Plan was implemented, the Trump Group would take steps to

           acquire TRI for a fraction of its value.


                   53.    For the first time, four years after the TPR and TRI transfers were made pursuant

           to the Stipulation of Settlement and Transaction Documents, the Trump Group argued that these

           transfers were void and unenforceable.


                   54.    On August 8, 2008, the Trump Group sent a letter to TRI asserting that it had the

           right under the 2001 TRI Stockholders Agreement to purchase all of the TRI shares that were the

           subject of the Stipulationof Settlement transfers in 2004, at 2004 prices.


                   55.    Three days later, on August 11, 2008, the Trump Group, without naming Arie

           Genger, Dalia, the Sagi Trust or the Orly Trusts as parties, commenced an action in the Federal

           District Court ofthe Southern District ofNew York against TRI and TPR seeking a declaration

           that the transfer of the TRI shares by Arie Genger pursuant to the Stipulation of Settlement, was

           void.


                   56.    On August 22, 2008 less than two weeks after they had commenced the Federal

           Court action in New York, the Trump Group attempted to take majority control ofTRI without

           waiting for any Court ruling, by entering into a 2008 Stock Purchase Agreement to buy the Sagi


                                                           16


818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 19 of 28




               Trust Shares for a purchase price of close to $27 million ("2008 Stock Purchase Agreement",

               attached hereto as Exhibit H).


                      57.     There is no question that on August 22, 2008, the Trump Group had specific

               knowledge of the terms of the Sagi Irrevocable Proxies, the 2004 TPR Letter Agreement, the

               2004 Voting Trust Letter Agreement, the Back-up Voting Trust Agreement and the Stipulation

           of Settlement, all of which were intended to give Arie Genger voting control over the Sagi Trust

           Shares for the duration of Arie Genger' s life.


                      58.    On August 22, 2004, the 2008 Stock Purchase Agreement was executed by the

           Trump Group, TR Investors, Glenclova, New TR Equity I, LLC ("TR I") and New TR Equity II,

           LLC ("TR II") I, as the purchasers, and by the Sagi Trust, designated as the Seller, with TPR

           designated as a kind of "contingent seller."


                      59.    The terms of the 2008 Stock Purchase Agreement provided that the Sagi Trust

           purported to sell the 1102.80 shares of common stock representing 19.425% of the shares of

           stock to the Trump Group to two new entities- TR I and TR II- for $26,715,416.00. When

           combined with the Trump Group's minority share of 47.15 %, this would give the Trump Group

           a 66.575% majority and controlling voting interest in TRI ifthe Irrevocable Proxies and 2004

           Voting Trust Letter Agreement could be ignored.


                     60.     Because the Trump Group already knew about the Irrevocable Trusts and 2004

           Voting Trust Letter Agreements, they had no choice but to acknowledge the existence of the


           I   TR I and TR II are investors in the Trump Group.

                                                             17


81818l.l
                       Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 20 of 28




            Irrevocable Proxy and 2004 Voting Trust Letter Agreement in the 2008 Stock Purchase

            Agreement, and represented and warranted therein that:


                           "Such Purchaser hereby acknowledges receipt of copies of the
                           irrevocable proxy dated as of October 29, 2004, issued by
                           Seller ["Sagi Trust"] in favor of Arie Genger with respect to
                           the shares (the "Proxy"), a backup form of voting trust
                           agreement and voting trust certificate delivered in connection
                           with the Proxy and the Letter Agreement dated October 29,
                           2004 [2004 Voting Trust Letter Agreement] with respect to the
                           transfer of shares from TPR to Seller"



                   61.     The Trump Group purported to purchase the Sagi Trust shares notwithstanding

           Arie Genger's rights as expressed under the Stipulation of Settlement and Transaction

           Documents.


                  62.      The 2008 Stock Purchase Agreement also provided that if the Sagi Trust was

           determined not to be the record and beneficial owner of the Sagi trust shares for any reason, then

           TPR, would step in and sell the Sagi Trust Shares for just under $27 million. Thus, TPR was

           selling again the very same shares that TPR had conveyed to the Sagi Trust in 2004 on the

           express condition that the transfer was valid and that Arie Genger would receive lifetime voting

           rights either through the Irrevocable Proxies, Back-up Voting Trust agreement, or any other

           document that could be executed to protect the preservation of Arie's voting control over the

           19.425 %.


                  63.     Instead, Sagi - the same person who executed the 2004 TPR Letter Agreement on

           behalf of TPR as President-agreed to sell the Sagi Trust Shares shares a second time (this time

           to the Trump Group, which would then own 66% of TRI's shares) and did nothing to protect the
                                                           18


818181.1
                     Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 21 of 28




            voting rights that were the essential condition of Arie Genger relinquishing his interest

           ownership of these TRI shares, pursuant to the Stipulation of Settlement and Transaction

           Documents.


                   64.     Moreover, Sagi signed a side letter on very same day as the 2008 Stock Purchase

           Agreement that provides that if the Arie and Dalia TRI Transactions under the Stipulation of

           Settlement and 2004 Transaction Documents were declared void, then Sagi, on behalf of TPR,

           would transfer the Arie Genger Shares and Orly Trust Shares to the Trump Group for a payment

           to TPR for a price per share 60% lower than the Sagi Trust received at the same time under the

           same 2008 Stock Purchase Agreement, which would then be deemed a sale by TPR ("2008 Stock

           Purchase Side Letter Agreement", attached hereto as Exhibit I).


                   65.    By this 2008 Stock Purchase Side Letter Agreement, Sagi in complicity with the

           Trump Group agreed that in the event that the transfers to Arie Genger and the Orly Trust are

           voided along with the Sagi Trust Shares, the price paid by the Trump Faction Defendants would

           be calculated at a price point that was 60% less than the per share value paid by the Trump

           Group for the voided Sagi Trust Shares.


           The Trump Faction Defendants Declare Themselves The Majority Owners Of TRI, And
           Commence An Action In The Delaware Chancery Court To Determine The Composition Of
           TRI's Board O(Directors


                  66.     On August 25, 2008, only three days after the 2008 Stock Purchase Agreement,

           and 2008 Stock Purchase Side Letter Agreement were executed, the Trump Group asserted that it

           was in control ofTRI through the acquisition of 1102.80 shares that were purportedly transferred

           by the Sagi Trust or TPR.
                                                            19


818181.1
                     Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 22 of 28




                    67.     On August 25, 2008, the Trump Faction defendants commenced a Chancery

            Court proceeding in the State of Delaware pursuant to 8 Del.C sec. 225(a) to determine the

           composition of the Board of Directors of TRI. ("The Delaware Action") This complaint was

           later amended to seek the following relief, declaring:


                           1.      that the Trump Faction defendants are the majority shareholders ofTRI
                                   and have the .right to vote all of its shares including the shares which were
                                   allegedly purchased pursuant to the Stock Purchase Agreement;

                           ii.     that the 2004 transfers to Arie Genger, the Sagi Trust and the Orly Trust
                                   are void and continue to belong to TPR;

                           HI.     that the 2008 purchase through the Stock Purchase Agreement is valid;
                                   and

                           1v.     that the Irrevocable Proxies do not apply to the shares transferred pursuant
                                   to the Stock Purchase Agreement.



                   68.     On July 23,2010, the Delaware Chancery Court issued the written Opinion

           attached here to and discussed above.


                                                   FIRST CAUSE OF ACTION

                     (For Declaratory Judgment Under CPLR 3001 as Against All Defendants)

                   69.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 68.


                   70.     The Plaintiff Arie Genger is entitled to an order of this Court declaring that the

           defendants Sagi Genger and TPR and each of them, and their respective agents, successors and

           assigns have no right, directly or indirectly, to sell, transfer, assign, acquire, vote, hypothecate,

           control or otherwise dispose of or interfere with the A.rie Genger Shares.



                                                             20


818181.1
                            Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 23 of 28
     L'   )   (




                          71.     The Plaintiff Orly Genger, individually and as the beneficiary of the Orly Trust, is

                  entitled to an order of this Court declaring that the defendants Sagi Genger and TPR, and each of

                  them, and their respective agents, successors and assigns have no right, directly or indirectly, to

                  sell, transfer, assign, acquire, vote, hypothecate, control or otherwise dispose of, or interfere with

                  the Orly Trust Shares.


                          72.     There is a justiciable controversy that exists between the parties.


                          73.     There is no adequate remedy at law.


                                                 SECOND CAUSE OF ACTION
                                     (Claim for Permanent Injunction Against All Defendants)

                          74.     Plaintiffs repeat and reallege the allegations in paragraphs 1 through 73.

                          75.     The Plaintiff Arie Genger is entitled to the issuance of a permanent injunction

                  enjoining and restraining all of the Defendants, and each of them, and their agents, successors

                  and assigns from directly or indirectly, transferring, selling, acquiring, encumbering,

                  hypothecating, assigning, diluting, voting, valuing, replacing, conveying, using, removing from

                  the jurisdiction, or otherwise disposing of, or interfering with the Arie Genger Shares.

                          76.    The Plaintiff Orly Genger, individually and as the beneficiary of the Orly Trust is

                  entitled to the issuance of a permanent injunction enjoining and restraining all of the Defendants,

                  and each of them, and their agents, successors and assigns from directly or indirectly

                  transferring, selling, acquiring, pledging, assigning, diluting, voting, valuing, replacing,

                  conveying, using, removing from the jurisdiction, or otherwise disposing of, or certain shares of

                  common stock in TPR and TRI that were originally acquired under the Stipulation of Settlement

                  and Transaction Documents from directly or indirectly transferring, selling, acquiring,
                                                                   21


818181.1
                        Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 24 of 28
     '   I




             hypothecating, pledging, assigning, diluting, voting, valuing, replacing, conveying, using,

             removing from the jurisdiction, or otherwise interfering with disposing of, or disposing of the

             Orly Trust Shares.

                      77.     The failure to grant such permanent injunction will result in irreparable injury to

             the Plaintiff.

                      78.     There is no adequate remedy at law.

                      79.     As set forth above, Plaintiff has established a balancing of the equities in his

             favor.

                                           THIRD CAUSE OF ACTION
                (Claim for Preliminary Injunction or Temporary Restraining Order Against TRI, the
                                Trump Faction and Sagi Genger Under CPLR 7109)

                      80.     Plaintiffs repeats and reallege the allegations in paragraphs 1 through 79.

                      81.     The Arie Genger Shares are unique chattel.

                      82.     By virtue of the facts set forth above, Plaintiff Arie Genger is entitled to

             possession ofthe Arie Genger Shares.

                      83.     The Arie Genger Shares are wrongfully being held, and encumbered by the

             defendants.

                      84.     Plaintiff is entitled to a preliminary injunction or temporary restraining order,

             under CPLR 7109, that the Arie Genger Shares shall not be removed from the

             state, transferred, sold, pledged, assigned or otherwise disposed of until the further order ofthe

             court.

                      85.     The Orly Trust Shares are unique chattel.




                                                                22


818181.1
                             Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 25 of 28
     '     )   '




                            86.     By virtue of the facts set forth above, Plaintiff Orly Genger individually and as

                   the beneficiary of the Orly Trust, is entitled to possession of the Orly Trust Shares.

                           87.      The Orly Trust Shares are wrongfully being held, and encumbered by the

                   defendants.

                           88.     Plaintiffs is entitled to a preliminary injunction or temporary restraining order,

                   under CPLR 7109, that the Orly Trust Shares shall not be removed from the state, transferred,

                   sold, pledged, assigned or otherwise disposed of until the further order of the court.



                           WHEREFORE, Plaintiffs demands Judgment in favor of the Plaintiffs against the

                   Defendants as follows:



                           (a) on the First Cause of Action as against all Defendants, that this Court find and

                   declare in favor of: (1) the Plaintiff Arie Genger that the defendants Sagi Genger and TPR and

                   each of them, and their respective agents, successors and assigns have no right, directly or

                   indirectly, to sell, transfer, assign, acquire, vote, hypothecate, control or otherwise dispose of or

                   interfere with the Arie Genger Shares; and (2) the Plaintiff Orly Genger, individually and as the

                   beneficiary of the Orly Trust, is entitled to an order of this Court declaring that the defendants

                   Sagi Genger and TPR, and each of them, and their respective agents, successors and assigns

                   have no right, directly or indirectly, to sell, transfer, assign, acquire, vote, hypothecate, control or

                   otherwise dispose of, or interfere with the Orly Trust Shares.




                                                                     23


818181.1
                       Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 26 of 28
     (   (




                     (b) on the Second Cause of Action, against all defendants, for a permanent injunction:

             (i) enjoining and restraining all of the Defendants, and each ofthem, and their agents, successors

             and assigns from directly or indirectly, transferring, selling, acquiring, encumbering,

             hypothecating, assigning, diluting, voting, valuing, replacing, conveying, using, removing from

             the jurisdiction, or otherwise disposing of, or interfering with the Arie Genger Shares; and

             (ii) enjoining and restraining all of the Defendants, and each ofthem, and their agents, successors

             and assigns from directly or indirectly transferring, selling, acquiring, pledging, assigning,

             diluting, voting, valuing, replacing, conveying, using, removing from the jurisdiction, or

             otherwise disposing of, or certain shares of common stock in TPR and TRI that were originally

             acquired under the Stipulation of Settlement and Transaction Documents from directly or

             indirectly transferring, selling, acquiring, hypothecating, pledging, assigning, diluting, voting,

             valuing, replacing, conveying, using, removing from the jurisdiction, or otherwise intefering with

             disposing of, or disposing ofthe Orly Trust Shares.



             (c) On the Third Cause of Action for a Preliminary Injunction or Temporary Restraining Order

             against all defendants, and each ofthem, under CPLR 7109, providing that neither the Arie

             Genger Shares nor the Orly Trust Shares shall be removed from the state, transferred, sold,

             pledged, assigned or otherwise disposed by the defendants until the further order of the Court,

             and




                                                              24


818181.!
                     Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 27 of 28




            (d) On all causes of action set forth in this Complaint, such other relief as this court may deem

            just, together with the costs and disbursements incurred by Plaintiffs in this action and the

            recovery of Plaintiffs' reasonable attorneys' fees.




            DATED: New York, New York                             MITCHELL SILBERBERG & KNUPP LLP
                  July 25, 2010


                                                                  ~(I~~
                                                                  ./CalliWajhtler
                                                                   , Paul D. Montclare
                                                                     12 East 49th Street, 30th Floor
                                                                     New York, New York 10017-1028
                                                                     Telephone: (212) 509-3900
                                                                     Facsimile: (212) 509-7239

                                                                     Attorneys for Plaintiffs




                                                            25


:818181.1
                    Case 1:19-cv-05641-VSB Document 44-2 Filed 03/30/20 Page 28 of 28



                                                       VERIFICATION



                  STATE OF NEW YORK                      )
                                                         )       ss.:
                  COUNTY OF NEW YORK                     )


                         I, ARIE GENGER, have read the foregoing VERIFIED COMPLAINT,

                  which is true to my own knowledge, except as to facts alleged on information and

                 belief, which I believe to be true.




                 Sworn to before me this
                                '2010



                  RITA L. SETO-LAI
             Notary Public, State of New York
                     No. 01 SE6083338
              Qualified in New York County
            Commission Expires Novemberi2, 20to




l812019.1
                                                             1
